PHOTRONICS, INC. AND SUBSIDIARIESReconciliation of GAAP to Non-GAAP Financial Information(in thousands, except per share data)(Unaudited) Three Months Ended Nine Months Ended August 1, August 2, August 1, August 2, 2010 2009 2010 2009 Reconciliation of GAAP to Non-GAAP Net Income (Loss) Attributable to Photronics, Inc. GAAP net income (loss) attributable to Photronics, Inc. $ 7,691 $ (22,847 ) $ 15,778 $ (43,152 ) (a) Consolidation and restructuring charges (credit), and impairment of long-lived assets, net of tax 26 10,660 (4,810 ) 13,337 (b) Impact of warrants, net of tax (388 ) 6,848 692 6,848 (c) Deferred financing fees write off, net of tax - - 1,011 - Non-GAAP net income (loss) attributable to Photronics, Inc. $ 7,329 $ (5,339 ) $ 12,671 $ (22,967 ) Weighted average number of diluted shares outstanding: GAAP 66,280 41,819 65,689 41,772 Non-GAAP 65,864 41,819 54,378 41,772 Earnings (loss) per diluted share: GAAP $ 0.13 $ (0.55 ) $ 0.29 $ (1.03 ) Non-GAAP $ 0.13 $ (0.13 ) $ 0.23 $ (0.55 ) (a) Includes charges (credit) related to restructurings in China and United Kingdom and impairment of long-lived assets in the United Kingdom. (b) Represents financing expenses related to warrants, which are recorded in other income (expense). (c) As a result of an amendment to the revolving credit facility, represents write-off of deferred financing fees recorded in interest expense.
